The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
STATEMENT OF REASONS FOR ALLOWANCE
Table of Contents
Claim Status…………………………………………………….…………………………… 2
Allowable Subject Matter………………………………………………………………….…2
Reasons for Indicating Allowable Subject Matter…………………………………….. 3
Conclusion…………………………………………………………………………………...... 6


Amendments & Claim Status		

This Examiner’s Statement for reasons for Allowance is responsive to amendment filed 3/25/2022.Claims 21-40 are pending. In response to Amendment, the previous rejection of Claims 21-40 under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2016/0232425) and Jaber et al (WO 2019/018695)) are withdrawn.
				
				Allowable Subject Matter 
Claims 21-40 are allowed.
Reasons for Indicating Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach certain distinguishing features as described below in reference to independent claim 1: 
Regarding claim 21, the prior art Huang et al teaches computer-implemented method for processing electronic slide images corresponding to a tissue specimen, the method comprising:
receiving one or more electronic slide images associated with a tissue specimen, the tissue specimen being associated with a patient and/or medical case (Figure 2 Huang step 205 paragraph [0086] “ process 200 begins in step 205 by capturing an original image from a tissue sample using imaging device 110);
partitioning a first slide image of the one or more electronic slide images into a plurality of tiles ( paragraph (the original digital tissue image 401 is divided into a plurality of smaller tissue blocks or simply tissue blocks 402 (see, e.g. FIG. 4) having a size less than the complete original tissue image.  Any suitable block size may be used, paragraph [0092]);
determining a prediction (figure 2 steps 220-225 paragraph [0086] in steps 220 the processor 122 generates a heat map which visually indicates or displays the tissue types of interest or medically suspect high-risk tissues. In step 225, the processor 122overlays the heat map onto the original tissue image to form a composite image that is digitally enhanced in a manner, which visually highlights the tissue types of interest or medical high-risk tissues. In one embodiment, the tissues of interest or high-risk tissues may appear darker than other tissues which are not of interest to the inquiry”);
using a machine learning prediction model, for at least one label for the one or more electronic slide images, the machine learning prediction model having been generated by processing a plurality of training images by receiving a plurality of synoptic annotations comprising one or more labels for each of the plurality of training images (figure 2 steps 210 and 215 and paragraph [0086, 0088-0099] step 210 the processor 122 performs texture analysis and pattern recognition analysis of the received tissue image by executing the control logic steps of the software into the computer system 120. In step 215, the processor 122 classifies the types of tissues found in the original tissue image wherein the tissue classification is performed by a neural network trained on sample tissue images). 
In addition, outputting the prediction of the trained machine learning prediction model (step 220 the processor 122 generates a heat map, which visually indicates or displays the tissue types of interest or medically suspect high-risk tissues. In step 225, the processor 122 overlays the heat map onto the original tissue image to form a composite image that is digitally enhanced in a manner, which visually highlights the tissue types of interest or medical high-risk tissues”); 
Jaber et al teaches system 200, a fixed-size scaled patch-based approach allows analysis of regions as well as capturing micro- and macroscopic characteristics of a SI simultaneously. In an embodiment, Sis (e.g., breast invasive carcinoma (BRCA) diagnostic whole-slide images of formalin -fixed paraffin-embedded (FFPE) blocks with associated PAM50 labels obtained from TCGA data sources) may be segmented or tiled into 1600 x 1600-pixel patches 202 at the 20x zoom level. The 1600 x 1600- pixel patches 202 may be filtered for a minimum color variance to eliminate empty (i.e., background) patches from further processing. Further, each 1600 x 1600-pixel patch 202 may be converted into 400 x 400-pixel patch representations 204 at, for example, one or more of 5x, lOx, 20x, and 40x magnification scales centered on a same location or point by down-sampling and cropping to the center 400 x 400- pixels (paragraph [0047-0048]). Additionally, training engine 310 may segment each of the training Sis 1 to N 302, 304, 306 into a plurality of scaled patches 204, where each scaled patch of the plurality of scaled patches 204 comprises one or more patch representations at one or more zoom levels that are centered at a location within a corresponding training SI. Training engine 310 may then convert each scaled patch of the plurality of scaled patches 204 into a multiscale descriptor using a deep-learning neural network 206 (e.g., one of an Inception-v3, resnet34, resnetl52, densenetl69, densenet201 or other deep-learning convolutional neural network) by, for each scaled patch, mapping each of the one or more patch representations to a patch-level descriptor 208 and combining the patch- level descriptors to generate a multiscale descriptor 210. For example, the patch- level descriptors may be one or more of concatenated, averaged, stacked, or mathematically or empirically mixed or manipulated to generate a multiscale descriptor 210. Training engine 310 may configure and train classifier model 214 to process the multiscale descriptors 210 such that, for each training SI 1 to N 302,304, 306 classifier model 214 is operable to assign a patch-level molecular subtype classification 216 to each of the plurality of scaled patches corresponding to a training SI, and determine a Si-level molecular subtype classification 218 or heterogeneous classification 220 based on the patch-level molecular subtype classifications 216 ( paragraph[0051]). None teaches: 
segmenting at least one tissue region from a background of the one or more electronic slide images to create a training tissue mask; removing at least one of the plurality of tiles detected to be non-tissue; and using the machine learning prediction model under weak supervision to infer at least one multi-label tile-level prediction using at least one label of the plurality of synoptic annotations.
However, none of the reference teaches or fairly suggests the combination of claimed elements. The Examiner finds no reason or motivation to combine the above references in an obviousness rejection thus placing the application in condition for allowance.
Claims 32 and 40 are allowable by analogy. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
			
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664


/NANCY BITAR/      Primary Examiner, Art Unit 2664